DENECKE, J.
The plaintiff was injured when the car in which *93she was a passenger collided with defendants’ car. The jury returned a verdict for the defendants and plaintiff appeals.
The plaintiff was riding in a Datsun going south on 122nd Avenue, a four-lane road. The defendants drove out of a Fred Meyer’s store parking lot, from plaintiff’s right, onto 122nd where they collided with the Datsun.
Plaintiff charged that defendants failed to yield the right of way to the Datsun. If the defendants entered 122nd Avenue from private property, the defendants were required to yield the right of way to plaintiff. OES 483.206 (2). If the defendants entered 122nd Avenue from a public street, simultaneously with the approach of the Datsun, the defendants had the right of way since the defendants were on the right of the Datsun. OES 483.202 (2). The trial court decided that whether the defendants entered 122nd Avenue from private property or from a public street was a disputed question of fact and instructed the jury accordingly. The plaintiff contends the trial court erred because the evidence conclusively proved that defendants entered 122nd Avenue from private property.
A photograph showed the point where defendants entered 122nd Avenue as a driveway type exit from a store parking lot. The official Tax Assessor’s map, also in evidence, dated about two months before the collision, shows no street here. On the east side of 122nd Avenue, at this point, there is no street, but only buildings. If defendants did enter 122nd Avenue from a public street, it is blocked on the west by the Fred Meyer’s store building.
*94A street sign, reading “S.E. Ivan Street,” was on a telephone pole adjacent to the curb on 122nd Avenne at the point where defendants entered onto 122nd Avenue. The sign was similar in appearance to the other street signs in Portland; although there was only one sign and it faced south.
On oral argument, for the first time, plaintiff contended that defendants admitted in their answer that defendants entered from a private road. We do not so construe defendants’ answer.
Plaintiff had the burden of proving that the exit was one from private property within the meaning of the right-of-way statutes. Plaintiff assumed this burden alleging defendants entered the public road from a parking lot and that they failed to yield the right of way.
We hold the trial court did not err in submitting to the jury the question of whether defendants entered 122nd Avenue from a public street or from a private road. The street sign was some evidence that the place was a public street. Mid-County Cemetery District v. Thomason, 267 Or 637, 518 P2d 174 (1974). But see Nichols v. Union Pacific R. R. Co., 196 Or 488, 502, 250 P2d 379 (1952). The Tax Assessor’s map is evidence that the area was not a public street, but it is not conclusive. The map was made for tax assessment purposes and not for the purpose of officially designating and locating public streets.
ORS 483.010 (2) on the date of the collision provided :
“ ‘Highway,’ ‘road’ or ‘street’ means the entire width between the boundary lines of every way publicly maintained when any part thereof is open *95to the use of the public for purposes of vehicular traffic * * * ”
For the purposes of the right-of-way statutes (ORS 483.202-483.208), this statute defines a highway as any publicly maintained way open to the use of public vehicular traffic. There is no evidence that the exit was not “publicly maintained” or open to use by “public vehicular traffic.”
Plaintiff also assigns as error the refusal of the trial court to permit the use of a “Portland Street and Vicinity” map published by Texaco in cross-examining defendant Franklin. The defendants objected upon the ground that it was not an official map. ORS 41.670 provides:
“Historical works, books of science or art, and published maps or charts, when made by persons indifferent between the parties, are primary evidence of facts of general notoriety and interest.” (Emphasis added.)
This map shows on its face that it was “made by persons indifferent between the parties.” The existence or nonexistence of a public street is clearly a “fact of general notoriety and interest.”① No objection was made for lack of proof of such a foundation.
Any error, however, that the trial court may have made was not prejudicial. The Texaco map was not offered in evidence. The claimed error was in denying plaintiff the right to use the map in cross-examination. The assessor’s map was received in evi*96dence. The plaintiff conld have recalled Franklin and used the assessor’s map in assisting cross-examination.
Plaintiff assigns as error the trial court’s failure “to instruct the jury that if the plaintiff’s injuries were caused by the negligence of both drivers, she would still be entitled to recover against defendant.”
The plaintiff did not submit a written requested instruction on the subject. At the close of the trial court’s instructions, counsel for plaintiff stated:
“Plaintiff further excepts to the Court failing to instruct the jury that if the plaintiff’s injuries were caused by the negligence of both drivers, she would still be entitled to prevail against defendant. The Court indicated during recess that that instruction would be given, however, that instruction was not given.”
The trial court responded:
“Well, I’m sure I did. After I got through instructing on negligence, I said that the plaintiff is entitled to prevail if they find that the defendant’s negligence caused this accident or contributed to it. Then I went on to say if they find that the sole and proximate cause of the accident was the negligence of the driver of the car in which she was a passenger, then they return a verdict for the defendant.”
Defendants state in their brief:
“From the record it appears that the plaintiff did not request in writing an instruction on concurrent negligence, although some discussion on the subject apparently occurred in chambers.”
We have repeatedly held:
“* * * If plaintiff desired an instruction in the language he now urges, he should have requested it. As he failed to do so, the question cannot be considered here. * * Slotte v. Gustin, 224 Or 426, 429, 356 P2d 435 (1960).
*97The reason for the rule is illustrated by this case. The court and plaintiff agreed an instruction should be given on this general subject. It was, and plaintiff objects to the specific phraseology the court used. If plaintiff desires specific phraseology, she should notify the court by requesting it.
We will not consider this assignment of error.
On this subject the trial court did instruct the jury:
“Now as far as this negligence issue is concerned, there has been evidence also in the case of the manner in which the driver of the car in which the plaintiff was riding is concerned. In order for the plaintiff to prevail in this case, members of the jury, you must find either that the defendant’s negligence caused this collision or contributed to it. If you find that the negligence of the driver of the car in which the plaintiff was riding was the sole and proximate cause of the collision, then of course, the plaintiff cannot recover and you must find in favor of the defendant.”
Plaintiff’s only exception to this instruction was: “I would take exception to that instruction because there is no evidence of any negligence on the part of the plaintiff’s driver.”
Plaintiff does not assign as error the trial court’s overruling her exception and does not attempt to rebut defendants’ contention that there was evidence that plaintiff’s driver was negligent in respect to speed and lookout.
The trial court’s instruction is not a model instruction on this subject; however, it is literally correct. The court instructed the jury that the plaintiff could prevail if the defendants’ negligence caused or con*98tributed to the collision; however, plaintiff could not recover if plaintiff’s driver was the sole cause of the collision.
This court has granted the trial court considerable discretion in the form of the instruction on the effect of a third party’s negligence. In Leathers v. Snook, 238 Or 177, 393 P2d 764 (1964), the defendants Howard and Haupt contended that the trial court erred in not instructing the jury that if the negligence of Snook and Stone was the sole cause of the accident the verdict must be for defendants Howard and Haupt. We held no error was committed:
“The trial court did instruct that if the defendant Howard and Haupt’s negligence, if any, were not a cause of the accident, the verdict must be in favor of Howard and Haupt. This, in effect, covered the same matter as that contained in defendants’ requested instructions. It is true that it did not emphasize the effect of Snook and Stone’s negligence as defendants’ request would have. * * 238 Or at 180.
In Lovins v. Jackson, 233 Or 369, 378 P2d 727 (1963), plaintiffs requested the following instruction:
“ If you should find that the defendant was negligent, and that his negligence was the proximate cause of the plaintiff’s damages, if any, but that the negligence of a third party, not a party to this case, contributed to the accident, you are instructed that the negligence, if any, of such third party is not material to your decision in this case, and has no effect upon the liability, if any, of the defendant to the plaintiff.’ ” 233 Or at 382.
We held the trial court did not err in failing to give such instruction and commented:
“An instruction on this subject is proper if the trial court determines that as the case developed the *99jury may be uncertain on the matter. Again, whether or not to cover this with a specific instruction is ordinarily within the trial court’s discretion. The court did instruct more generally that if the defendants were negligent and such negligence was the proximate cause of injury to plaintiff, and plaintiff was not himself negligent in a manner which was a contributing cause of his injury, plaintiff was entitled to recover. * * 233 Or at 382.
The instruction given in the instant case was not reversible error.
Affirmed.

 See 3 Wigmore, Evidence (Chadbourn rev 1970), 218, 243, §§ 790, 794. See, also, Eckleberry v. Kaiser Foundation, 226 Or 616, 621, 359 P2d 1090 (1961). In any event, and as previously stated, this map was not conclusive evidence of the nonexistence of a public street.